                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AARON LEWIS MOORE,
    Plaintiff,

       v.                                           CIVIL ACTION NO. 19-CV-0098

CURRAN-FROMHOLD
CORRECTIONAL FACILITY,
    Defendants.

                                           ORDER
                          ..)\k
       AND NOW, this)     o"" day of January, 2019, upon consideration of prose Plaintiff Aaron
Louis Moore's Motion for Leave to Proceed Jn Forma Pauperis (ECF No. 1) and Complaint

(ECF No. 2), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     Moore's Complaint is DISMISSED with prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court's Memorandum.

Moore may not file an amended complaint in this matter.

       3.     The Clerk of Court shall CLOSE this case.
